Order entered February 7, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00790-CR

                             JEREMY WAYNE MILLS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-72093-U

                                             ORDER
       Because the reporter’s record was past due, we ordered court reporter Yolanda Atkins not

to sit until the complete reporter’s record was filed. Five days later, Ms. Atkins filed five

volumes of reporter’s record. The record filed contains numerous errors, including multiple

instances of “short hand” instead of correct English transcription of the trial. In addition, Ms.

Atkins did not file any of the exhibits offered and admitted at trial.

       We ORDER court reporter Yolanda Atkins to file, WITHIN TEN DAYS OF THE

DATE OF THIS ORDER, a corrected reporter’s record that (1) has been thoroughly proofed

and (2) has true and correct copies of all exhibits admitted at trial. We will not vacate our

January 29, 2020 order (ordering that Yolanda Atkins not sit as a court reporter) until she

has filed a corrected and complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Huff,

Presiding Judge, 291st Judicial District Court; Yolanda Atkins, court reporter, 291st Judicial

District Court; to the Dallas County Auditor’s Office and to counsel for all parties.




                                                      /s/    BILL PEDERSEN, III
                                                             JUSTICE